Mr. Chief Justice Taney
delivered the opinion of the Court.
This case arises-upon an action of assumpsit, brought-by the plaintiffs in error, against the defendants, in the -Circuit Court of the United States, for Washington county, in the District of Columbia. The declaration contains the usual money counts, to which the defendants pleaded the- statdte of limitations, . The plaintiffs replied-, that they ought not to be precluded from having their action, because at the time of making the promise, they (the plaintiffs) “ were in the county of Alexandria, in the District of Columbia, beyond' the seasand so in the county of Alexandria, beyond the seas, remained until the bringing of this action. To this replication, the defendants demurred. The plaintiffs joined in demurrer; and the Circuit Court gave judgment for the defendants.
The question presented by these pleadings, is the construction of that clause in the Maryland act of limitations, which exempts from the operation .of. the act all persons who are “beyond the seas,” at the time -cause of action accrues, and continues the exemption until they shall return. The words, “beyond the seas,” in this law, me manifestly borrowed from the English statute of limitation. of James I. ch. 21'; and it has always been held, that they ought not to be interpreted according to their literal meaning, but ought to be construed as equivalent to the. words, “ without the jurisdiction c* the state.” According to this interpretation, a person residing in any other state of the Union was “ beyond the seas,’,’ within the meaning of this act of assembly; and therefore, excepted from its operation until he should come within the limits of Maryland.
This statute is in force in Washington county, in this District, where the present action was brought; haying been .adopted for that county by the act of Congress of February 27th,- 1801, together with the other laws of Maryland, • as they then existed. And having been thus adopted, the Court will, of course, give to it the construction which it. has uniformly received in the Courts of Maryland.
But the county of Alexandria, in this District, cannot be regarded as standing in the same relation to the county of Washington, that the states of this Union stand in relation to one anothér., When this act of limitation was passed, (1715, ch. 23,) no doubt a person in Alexandria was “beyond the seas” in relation to Maryland, in the sense in which these words are used in‘the law in question. But it is equally certain, that if the county of Alexandria had after-wards been ceded to Maryland, and been incorporated with it, as á part of the same' political body, the inhabitants of that county *146would no longer have been within the saving-of this proviso; and the act of limitations would have operated- directly upon them. The same principles must apply, when the county of Alexandria has become united with a portion of Maryland, in which this act of limitation is in force, and .forms with such portion one political community, united under one government. Such is now the condition of the counties of Washington and Alexandria, which together constitute the territory of Columbia, and are united under one territorial government. They have been formed by the acts of Congress into one separate.political community; and the two counties which compose it, resemble different counties in the same state, and do not stand towards one another in the relation of dis-tinct and separate governments. The plaintiffs, therefore, were not “beyond the seas,” in respect to the county of Washington; and the judgment of the Circuit Court must be affirmed.
This cause came on to be heard on the transcript of the record from the'Circuit Court of the United. States for the District of Columbia, holden in and for the county of Washington, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this-Court, that the judgment of the said Circuit-Court, in this cause be, and the same is hereby affirmed, with costs.